Citation Nr: 0320173	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for hypertension.  By a 
decision rendered in September 2002, the Board found that new 
and material evidence had been submitted to reopen the claim, 
but determined that additional development was necessary 
prior to consideration of the claim on the merits.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2000.  A transcript of the 
September 2000 hearing has been associated with the veteran's 
claims folder. 


REMAND

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
preliminary review of the record reveals that the veteran has 
not been provided with written notice of the VCAA, VA's 
duties there under, and the division of responsibilities 
between VA and the veteran in procuring the relevant evidence 
to substantiate the claim.   Such notification must be 
provided.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  
Consistent with that, additional evidence was obtained by the 
Board for consideration in the veteran's appeal.  On May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view 
of this, it will be necessary for the agency of original 
jurisdiction to consider this additional evidence in the 
first instance.  

A complete set of the veteran's service medical records are 
not available.  Previously, the RO was informed by the 
National Personnel Records Center in October 1988 that 
available SGO (Office of the Surgeon General) records were 
searched with negative results.  In the instant claim, in 
correspondence dated in May 1999, August 1999, and October 
1999, the RO requested that the veteran complete and submit a 
National Archives and Records Administration Form (NA Form 
13055) that would allow another search of alternate sources 
for any available information that concerns any medical 
treatment the veteran might have received during service.  
The Board will afford the veteran one last opportunity to 
submit this form to permit the search.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002), has been taken for the 
claim.  This action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claim, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claim.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  The veteran should be asked to 
prepare NA Form 13055 (Request for 
Information Needed to Reconstruct Medical 
Data).

3.  Thereafter, and after any development 
indicated by any response received to the 
actions requested above has been 
accomplished, the veteran's claim should 
be reviewed, to include the records 
received at the Board after May 2003, and 
the claim re-adjudicated.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this Remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




